EXHIBIT 10(xvi)

CHANGE IN CONTROL AGREEMENT

                THIS AGREEMENT, made as of this 11th day of November 2011, by
and between Taylor Devices, Inc. (hereinafter referred to as "Company"), a New
York corporation having an office at 90 Taylor Drive, North Tonawanda, New York
14120-9748, and Mark V. McDonough ("Employee"), an individual residing at 71
Leicester Road, Kenmore, New York.

                WHEREAS, the Employee is employed at the pleasure of the Company
at a salary and terms mutually agreeable and fixed from time to time by the
Company; and

                WHEREAS, the Company does not anticipate a sale, merger or
takeover but desires to protect Employee against dismissal in the event of a
"Change in Control" (as hereinafter defined) of the Company; and

                WHEREAS, such period of protection shall extend for a term
twelve months after such Change in Control; and

                WHEREAS, the parties intend that payments under this Agreement
shall comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations thereunder;

                NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

>  1. NO RIGHT TO EMPLOYMENT.  No right to employment is hereby conferred upon
>     the Employee, whose employment with the Company shall continue to be at
>     will.
>      
>  2. TERM.  The Term shall begin as of the date first above written and shall
>     continue for a period of 12 full calendar months thereafter.  Commencing
>     on the first anniversary date of this Agreement, and continuing at each
>     anniversary date thereafter (each, an Anniversary Date), the Agreement
>     shall renew for an additional year such that the remaining term shall be
>     one year, unless written notice is provided to Employee, at least 10 days
>     and not more than 30 days prior to any Anniversary Date, that this
>     Agreement shall cease at such Anniversary Date.  "Term" shall include any
>     and all extensions or renewals of this Agreement.   
>      
>  3. PAYMENTS UPON AN EVENT OF TERMINATION AFTER A CHANGE IN CONTROL.

                                (a)                The provisions of this
Section shall apply upon the occurrence of an Event of Termination that occurs
on, or within twelve months after, a Change in Control (defined in Section 4
below), where the Change in Control occurs during the Term.  As used in this
Agreement, an "Event of Termination" shall mean and include any one or more of
the following: 

                                (1)                the termination by the
Company of Employee's full-time employment hereunder for any reason other than
Disability or Retirement, as defined in Paragraph 3(b) below, or death, or
Termination for Cause, as defined in Section 6 below, or

                                (2)                Employee's resignation from
the Company's employ upon any (A) material change in Employee's function,
duties, or responsibilities, which change would cause Employee's position to
become one of lesser responsibility, importance, or scope from the position and
attributes thereof as in effect immediately prior to the Change in Control,
(B) a relocation of Employee's principal place of employment by more than 30
miles from its location at the effective date of this Agreement, or a material
reduction in the benefits and perquisites to the Employee from those being
provided immediately prior to the Change in Control, or (C) liquidation or
dissolution of the Company other than liquidations or dissolutions that are
caused by reorganizations that do not affect the status of Employee.




1

--------------------------------------------------------------------------------


 

                                Upon the occurrence of any event described in
clauses (2)(A), (B), or (C) above, Employee shall have the right to elect to
terminate his employment with the Company by resignation upon 60 days' prior
written notice given within four months after the initial event giving rise to
said right to elect.

                                (b)                 Termination of Employee's
employment based on "Retirement" shall mean termination of employment in
accordance with the Company's retirement policy or in accordance with any
retirement arrangement established with Employee's consent with respect to
Employee.  Termination of Employee's employment based on "Disability" shall mean
termination due to any physical or mental impairment which qualifies Employee
for disability benefits under the applicable long-term disability plan
maintained by the Company or, if no such plan exists or applies, a disability
which would qualify Employee for disability benefits under the federal social
security system.

                                (c)                Upon the occurrence of an
Event of Termination that occurs on or after a Change in Control, but no later
than one year after a Change in Control, then, on the earliest business day that
is at least six months after the Event of Termination, the Company shall pay
Employee a sum equal to 12 times the average monthly rate of salary paid to
Employee during the 12 months preceding the Change in Control.  Such payment
shall not be reduced in the event the Employee obtains other employment
following Event of Termination.

                                (d)                Upon the occurrence of an
Event of Termination on or after a Change in Control, the Company will cause to
be continued, for a period of 18 calendar months thereafter, life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the Company for Employee prior to the Event of Termination.

>  4. CHANGE IN CONTROL.

                                (a)                No benefit shall be payable
under this Section 4 unless there shall have been a Change in Control of the
Company, or both, as set forth below.  For purposes of this Agreement, a "Change
in Control" of the Company shall mean any of the following:

                                (1)                a reorganization, merger,
consolidation or sale of all or substantially all of the assets of the Company,
or a similar transaction in which the Company is not the resulting entity and
that is not approved by a majority of the Incumbent Board (as herein defined) of
the Company; or

                                (2)                individuals who constitute
the Incumbent Board of the Company cease for any reason to constitute a majority
thereof; provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least 80% of the directors
comprising the Incumbent Board, or whose nomination for election by the
Company's shareholders was approved by the nominating committee, if any, serving
under the Incumbent Board, shall be, for purposes of this Section 4, deemed to
be a member of the Incumbent Board; or

                                (3)                the occurrence of an event,
the nature of which would be required to be reported in response to Item 5.01 of
the Current Report on Form 8‑K, as such form is in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
"Exchange Act"); or

                                (4)                any "person" (as the term is
used in Section 13(d) and 14(d) of the Exchange Act of 1934) is or becomes an
Acquiring Person, as more particularly defined in the Rights Agreement dated
October 5, 2008 by and between the Company and Regan & Associates, Inc., as
Rights Agent; or




2

--------------------------------------------------------------------------------



 

                                  (5)                a proxy statement
soliciting proxies from shareholders of the Company  by someone other than the
current management of the Company, seeking shareholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations, as a result of which the outstanding shares of
the class of securities then subject to the plan or transaction are exchanged or
converted into cash or property or securities not issued by the Company; or

                                  (6)                a tender offer or exchange
offer is made by any person which would result in a person or group beneficially
owning 24% or more of the voting securities of the Company, and shareholders
owning beneficially or of record 24% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer.

                                  "Incumbent Board" means the Board of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
80% of the directors comprising the Incumbent Board, or whose nomination for
election by shareholders was approved by the nominating committee, if any,
serving under an Incumbent Board, shall be considered to be a member of the
Incumbent Board.

                5.                REDUCTION OF PAYMENTS IN CERTAIN
CIRCUMSTANCES.  Total payments due Employee under this Agreement will be reduced
to the extent necessary to avoid the provisions of Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") being applied to the
payments under this Agreement and any other agreement providing for payments to
Employee.

                6.                TERMINATION FOR CAUSE.  "Termination for
Cause" shall mean termination due to Employee's personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses), or final cease-and-desist order. For purposes of this Section 6, no
act or failure to act on the part of Employee shall be considered "willful"
unless done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee's action or omission was in the best interest of
the Company.

                7.                MODIFICATION AND WAIVER.

                                (a)                This Agreement may be
modified or amended only by an instrument in writing signed by the parties
hereto.

                                (b)                No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Agreement, except by written
instrument of the party charged with such waiver or estoppel.  No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future as to any act other than that specifically waived.

                8.                SEVERABILITY.  If, for any reason, any
provision of this Agreement, or any part of any provision, is held invalid, such
invalidity shall not affect any other provision of this Agreement or any part of
such provision not held so invalid, and each such other provision and part
thereof shall to the full extent consistent with law continue in full force and
effect.

                9.                HEADINGS.  The headings of paragraphs herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.



3

--------------------------------------------------------------------------------

                10.                GOVERNING LAW.  This Agreement shall be
governed by the law of the State of New York, without reference to
conflict-of-law principles

                11.                BINDING AGREEMENT.  This Agreement shall be
binding upon, and inure to the benefit of the Employee and the Company and their
respective permitted successors and assigns.

                12.                ENTIRE AGREEMENT.  This Agreement contains
the entire understanding between the parties hereto regarding its subject
matter, but this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Employee of a kind elsewhere provided.

                13.                NO ATTACHMENT.  No right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation, or to
execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to affect any such action shall
be null, void, and of no effect.

                14.                LEGAL FEES AND EXPENSES.  If Employee has
recourse to legal action to enforce this Agreement, the Company agrees that to
the extent Employee prevails in such action, it shall reimburse Employee for
reasonable costs and expenses of Employee's legal counsel in such action.

                IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and Employee has signed this Agreement,
all as of the day and year first written.

                                                                                                       
TAYLOR DEVICES, INC.

                                                                                                       
By:                /s/Douglas P. Taylor                                
                                                                                                                             
Title: President



                                                                                                                           
EMPLOYEE

                                                                                                                           
/s/Mark V. McDonough
                                                                                                                           
Mark V. McDonough



4

--------------------------------------------------------------------------------